Pee Cueiam.
This matter is before the court upon a rule to show cause why a verdict at the Passaic Circuit in favor of plaintiff *176against Public Service Co-ordinated Transport should not be set aside because it is excessive. The case was previously-tried, resulting in a verdict of $4,000 for the plaintiff which this court ordered reduced to $2,500 or a new trial as to damages only. 8 N. J. Mis. R. 462. The plaintiff elected to take a new trial and upon this trial the jury returned a verdict for $11,105.
The evidence showed that plaintiff sustained injuries consisting of three broken ribs, a thickening of the tissue over the left cheek bone, or an inflammatory condition of the bone and the covering of the bone, bruises to the arm, back, legs and foot, an adhesion of the pleura at the point of the chest injury and some dislocation of the cartilage of the nose. The adhesion of the pleura caused coughing and some raising of blood. The testimony to support causal connection between the pleuritic condition and the accident was weak and unconvincing; and the claim of dislocated cartilage of the nose was not made at the first trial and was a matter of surprise when presented at this trial. However, the extent of the injuries shown on the second trial was somewhat greater than on the first.
Plaintiff lost ten weeks from his employment at which his wages were $30 per week. He testified that he was transferred to lighter work after the accident but there was no evidence of decreased earnings. The medical expenses totaled $477. There was evidence that an operation to the nose would cost $150, if performed, and that an operation to the cheek would cost $50, if performed. These operations may be necessary or, at least, desirable.
The verdict for $11,105 is grossly excessive. If the plaintiff will remit the excess over $3,500 the rule will be discharged, otherwise the rule will be made absolute, and a new trial will be granted on the question of damages only.